Exhibit 10(h)

SUMMARY OF OLD NATIONAL BANCORP
OUTSIDE DIRECTOR COMPENSATION



Set forth below is a summary that reflects the compensation payable to all
outside directors of Old National Bancorp.

Effective April 2003

Type of Pay

Value

Frequency

Paid

Total

Retainers























All Board Members
Committee Chairs

$12,000
2,500



Semi-annual
Annual

May/November
May

$24,000
2,500















Committee Meetings























Audit
All others

1,500
1,000



Per meeting
Per meeting

Quarterly
Quarterly

Varies
Varies















Equity Compensation























Common stock grant

$ 5,000



Semi-annual

May/November

$10,000













Other Terms

1. The value of each common stock grant may be increased accordingly for any
stock splits or stock dividends.


2. A maximum of 150,000 shares of common stock is available for issuance under
the outside director compensation program, subject to adjustment for stock
splits or stock dividends.


3. The outside director compensation program has a term of ten years from the
effective date of the program.


4. No director may acquire under the outside director compensation program more
than 1% of the shares of Old National Bancorp common stock outstanding at the
effective date of this program. The outside director compensation program,
together with all other plans of Old National Bancorp (other than plans for
which shareholder approval is not required by the New York Stock Exchange),
shall not authorize the issuance of more than 5% of the shares of Old National
Bancorp common stock outstanding at the effective date of this program.